Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is responsive to the application filed on 29 November 2018.  Claims 1-20 are pending in the application and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 April 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Objections
Claims 2, 4-5, 10, and 12 are objected to because of the following informalities:
In the above claims, the formula numbers should be enclosed within parentheses, as described in MPEP 608.01(m):
“Reference characters corresponding to elements recited in the detailed description and the drawings may be used in conjunction with the recitation of the same element or group of elements in the claims. The reference characters, however, should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.”


Claims 1, 10-11, and 20 are objected to because of the following informalities:

Line 6 of claim 1 begins with unnecessary extra spacing.

Claim 10, lines 6 and 8 contain periods.  MPEP 608.01(m) states that “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations.”

Claim 11 should be reformatted so that it begins on a new line.
Claim 20 does not end with a period (see MPEP 608.01(m) cited above).

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-5, 10, 12, and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

claim 2, the terms N, b, and tn are not defined within the claim or within claim 1 from which claim 2 depends.  
In claim 4, L and N are not defined within the claim or within claim 1. L is defined as a “loss function” in claim 2, but claim 4 does not depend from claim 2 and does not inherit its definitions.
In claim 5, L, N, and hw(x) are not defined.  Although hw(x) is defined in claim 4, claim 5 does not depend from claim 4 and does not inherit its definitions.
Claims 10, 12, and 20 similarly contain terms which are not defined within the claim or within any claim from which they depend, such as tn in claim 10, b and tn in claim 12, and xi, xj, b, d, and σ in claim 20.
The particular terms discussed above are not an exhaustive list, and the Applicant is invited to review all claims containing formulae and/or mathematical terms to ensure that they are adequately defined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 7-11, 13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al., “A Machine Learning Approach for Detection of Fraud based on SVM,” International Journal of Scientific Engineering and Technology, Volume No. 1, Issue No. 3, pp. 194-198, 01 July 2012, hereinafter “Singh” in view of Wijnhoven et al., “Fast Training of Object detection using Stochastic Gradient Descent,” 2010 International Conference on Pattern Recognition, pp. 424-427, hereinafter “Wijnhoven” and further in view of Maldonado et al., “Robust classification of imbalanced data using one-class and two-class SVM-based multiclassifiers,” Intelligent Data Analysis 18 (2014) 95-112, hereinafter “Maldonado.”

Regarding claim 1, Singh discloses [a] computer-implemented method for detecting fraud-related events, the method comprising: training a computing model, during a training phase, using historical event data associated with fraud-related events, (Singh, § 5 “Implementation”, “Hence for testing of implementation of our algorithm we generated the data of true & false Transaction using different mean & variance & then mixed them with different probability. We used the MATLAB for the 
wherein the model learns patterns to determine whether data associated with an event provides an indication that the event is fraudulent or non-fraudulent, (Singh, pg. 197 Steps 5-7 of Select one of three kernels, Train SVM, and Save the classifier.)  [The SVM is trained to recognize fraudulent transaction data.]
events inputted to the computing model being classified as fraudulent or non-fraudulent, during an operational phase, based on event-related parameters being processed by the computing model according to the training; (Singh, § 6 “Results” and tables of § 6, “The results are simulated for five different Fraud probabilities from 0.3 to 0.5 & changing the training data size from 30 to 100, then according to outputs of program the following tables are drawn which shows TPR = True Positive Rate TNR = True Negative Rate FPR = False Positive Rate FNR = False Negative Rate.
	Singh does not explicitly disclose continue training the computing model by iteratively adjusting parameters w and b, respectively associated with weights and biases for event-related input data; adjusting values associated with the parameters w and b to adjust preferences given to one or more event-related parameters and to influence the computing model toward generating an outcome that is more accurate;
Wijnhoven teaches continue training the computing model by iteratively adjusting parameters w and b, respectively associated with weights and biases for event-related input data; adjusting values associated with the parameters w and b to adjust preferences given to one or more event-related parameters and to influence the computing model toward generating an outcome that is more accurate; (Wijnhoven, § 5 “Conclusions” “We have incorporated the Stochastic Gradient Descent (SGD) algorithm for learning a linear SVM classifier in an object detection framework.”;
Wijnhoven, pg. 425, Col. 1, ¶ 5 “SGD considers one sample at each iteration and updates the weight vector w iteratively using a time-dependent weighting factor,” [Using Stochastic Gradient Descent for the weight vector w corresponding to the claimed w parameter]
Wijnhoven, § 4 “Experiments and Results”, ¶ 1 “We employ the SGD implementation svmsgd2 by Bottou […] In addition, we modify the gain factor for the updating of the bias term, that is also iteratively updated in the implementation.” [The SGD implementation of Wijnhoven also updates the bias term, corresponding to the claimed b parameter.])
Wijnhoven, Abstract “Incorporating SGD speeds up the optimization process significantly requiring only a single iteration over the training set to obtain results comparable to state-of-the-art SVM techniques.” [The SGD optimization corresponds to the claimed “generate an outcome that is more accurate.”]
	Wijnhoven is analogous art, as it is in the field of using Support Vector Machines for classification.

	Singh further does not disclose and optimizing the computing model consistent with an objective for making the computing model more balanced, the objective being accomplished by at least attempting to cause a reduction or minimization in penalties calculated based on determining whether the computing model wrongfully categorized the events inputted to the computing model.
Maldonado teaches and optimizing the computing model consistent with an objective for making the computing model more balanced, the objective being accomplished by at least attempting to cause a reduction or minimization in penalties calculated based on determining whether the computing model wrongfully categorized the events inputted to the computing model.  (Maldonado, § 3.2 “Cost-sensitive learning”, “Cost sensitive techniques provide a viable alternative to sampling methods for imbalanced learning domains [11]. The objective of cost-sensitive learning is to develop a classification function that minimizes the overall cost on the training data set. This approach is based on the concept of the cost matrix, which is a 
Maldonado is analogous art as it is in the field of using Support Vector Machines for classification.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the cost matrix of Maldonado into the Support Vector Machine of Singh, the benefit being that it aids optimization when using imbalanced learning domains, as cited by Maldonado in § 3.2 ““Cost sensitive techniques provide a viable alternative to sampling methods for imbalanced learning domains [11]. The objective of cost-sensitive learning is to develop a classification function that minimizes the overall cost on the training data set. This approach is based on the concept of the cost matrix, which is a numerical representation of the penalty when classifying instances from one class to another.”
Claims 11 and 16 recite similar limitations as claim 1 and are rejected under the same rationale as applied to claim 1 above.

Regarding claim 3, the combination of references as applied to claim 1 above teaches [t]he computer-implemented method of claim 1. Further, Wijnhoven teaches wherein a stochastic gradient descend (SGD) method is utilized to adjust the values associated with the parameters w and b. (Wijnhoven, § 5 “Conclusions” “We have incorporated the Stochastic Gradient Descent (SGD) algorithm for learning a linear SVM classifier in an object detection framework.”;
Wijnhoven, pg. 425, Col. 1, ¶ 5 “SGD considers one sample at each iteration and updates the weight vector w iteratively using a time-dependent weighting factor,” [Using Stochastic Gradient Descent for the weight vector w corresponding to the claimed w parameter]
Wijnhoven, § 4 “Experiments and Results”, ¶ 1 “We employ the SGD implementation svmsgd2 by Bottou […] In addition, we modify the gain factor for the updating of the bias term, that is also iteratively updated in the implementation.” [The SGD implementation of Wijnhoven also updates the bias term, corresponding to the claimed b parameter.])
Claims 13 and 17 recite similar limitations as claim 3 and are rejected under the same rationale as applied to claim 3 above.

claim 7, the combination of references as applied to claim 1 above teaches [t]he computer-implemented method of claim 1.  Further, Singh discloses wherein support vector machines (SVMs) are employed (Singh, § 3 “Support Vector Machines”, ¶ 1 “SVMs function by nonlinearly projecting the training data in the input space to a feature space of higher dimension by use of a kernel function. This results in a linearly separable dataset that can be separated by a linear classifier.”)
to implement supervised learning models (Singh, § 3.1 “SVM Classification”, ¶ 1 “, Let xi be a feature vector or a set of input variables and let yi be a corresponding class label” [labeled training data for supervised learning])
 with associated learning algorithms that analyze data used for classification and regression analysis (Ibid., ¶ 2 “The optimal separating hyperplane, when
classes have equal loss-functions, maximizes the margin between the hyperplane and the closest samples of classes. The margin is given by [Equations (1), (2), and (3)])
to optimize the computing model.  (Ibid., “The optimal separating hyperplane can now be solved by maximizing (3) subject to (1).”

Claim 18 recites similar limitations as claim 7 and is rejected under the same rationale as applied to claim 7 above.

Regarding claim 9, the combination of references as applied to claim 8 below (see the discussion of similar claim 19) teaches [t]he computer-implemented method of claim 8.  Further, Singh discloses wherein the SVMs perform a non-linear classification using a kernel method. (Singh, § 3 “SVM (Support Vector Machine), ¶ 1 “SVMs function by nonlinearly projecting the training data in the input space to a feature space of higher dimension by use of a kernel function. This results in a linearly separable dataset that can be separated by a linear classifier.”
Regarding claim 10, the combination of references as applied to claim 9 above teaches [t]he computer-implemented method of claim 9.  Further, Singh discloses wherein the SVMs are treated as max margin problems (Singh, § 3.1 “SVM Classification”, ¶ 2 “The optimal separating hyperplane, when classes have equal loss-functions, maximizes the margin [corresponds to claimed “max margin problems”] between the hyperplane and the closest samples of classes.”
according to Formula 1.5 or Formula 1.6, to further simplify the computing model using a Lagrange multiplier towards a solvable quadratic programming problem, 
    PNG
    media_image1.png
    28
    382
    media_image1.png
    Greyscale

(Singh, pg. 195, equation 4. [Equation 4 is the Lagrangian with respect to w, b, and α, but removing the α terms to make the Lagrangian a function of w and b reduces equation (4) to Formula 1.5 as claimed.] Ibid., “The objective is now to minimize the Lagrangian [equation (4)]” [corresponds to claimed “arg min” in Formula 1.5 as claimed]
wherein parameters w and b minimize the term ||w||2, (Singh, pg. 195, Equation (4) without the α term minimizes ½ ||w||2, which also minimizes ||w||2 as claimed)
on condition that the inequality persist for any n.  (Singh, pg. 195, Equation (1) expresses the claimed inequality for all i from 1 to n.)
- 27 of 33 -Attorney Docket No. 054874-429F01USΦ(xn) denotes a function that project xn into some lower dimensional space.  
Formula 1.6 [the claimed mathematical expression is not reproduced here]: 
(Singh, pg. 195, Equation (5) is the same as claimed Formula 1.6, and the paragraph following Equation (5) states “The optimal hyperplane can be found by maximizing (5)” [corresponds to the “max” function in Formula 1.6 as claimed.])

    PNG
    media_image2.png
    49
    235
    media_image2.png
    Greyscale
0
(Singh, pg. 195, Col. 2, ¶ 3 “Σi αiyi = 0”)
{a1, a2 ... an} are Lagrange multipliers, (Singh, pg. 195, equation (4) and Col. 2 ¶ 4 “In (4), αi are nonnegative Lagrange multipliers) 
which replace w and b. (Singh, pg. 195, Col. 2, ¶¶ 3-4 “Substituting w into (4) gives the dual form [equation (5)] which is not anymore an explicit function of w or b.”

Regarding claim 19, the combination of references as applied to claim 18 above teaches [t]he computer program product of claim 18.  Further, Singh discloses wherein a set of training examples marked as belonging to fraudulent or non-fraudulent categories and the SVMs are used to train the computing model as a non-probabilistic binary linear classifier and to perform a non-linear classification using a kernel method. (Singh, Abstract, “although many person has proposed their work for credit card fraud detection by characterizing the user spending profile, but in this paper we are proposing the SVM (support vector machine) based method with multiple kernel involvement” [SVM used for fraud detection];
Singh, § 3.1 “SVM Classification”, ¶ 1 “, Let xi […] be a feature vector or a set of input variables and let yi […] be a corresponding class label” [labeled training examples];

Singh, § 3.1 “SVM Classification”, ¶ 2 “In linearly separable cases a separating hyperplane satisfies [equation (1)] Where the hyperplane is denoted by a vector of weights w and a bias term b.” [The SVM may be used as a binary linear classifier.];
Singh, § 3.1, ¶ 5 “However, in most real world situations classes are not linearly separable and it is not possible to find a linear hyperplane that would satisfy (1) for all i = 1. . . n. In these cases a classification problem can be made linearly separable by using a nonlinear mapping [corresponds to claimed “kernel method”] into the feature space where classes are linearly separable.”;
Singh, pg. 196, Col. 1 describing three kernel methods (linear, polynomial, and Gaussian))
Claim 8 recites similar limitations as claim 19 and is rejected under the same rationale as applied to claim 19 above.

Regarding claim 20, the combination of references as applied to claim 18 above teaches [t]he computer program product of claim 18. Further, Singh discloses wherein the SVMs are treated as max margin problems and one or more of the following linear, polynomial or Gauss kernel methods are adopted to simplify the max margin problem calculations: 
Linear: K(xi, xj)  =xiTxj

    PNG
    media_image3.png
    96
    256
    media_image3.png
    Greyscale

(Singh, § 3.1 “SVM Classification”, ¶ 2 “The optimal separating hyperplane, when classes have equal loss-functions, maximizes the margin [corresponds to claimed “max margin problems”] between the hyperplane and the closest samples of classes.”;
Singh, pg. 196, Col. 1 showing equations for Linear, Polynomial, and Gaussian kernels. [The c term in the Linear kernel disclosed by Singh is not present in the claim, but is described as an “optional constant” (Singh, pg. 196, ¶ 4) and thus may be set to zero or omitted entirely];
Singh, § 3 “Support Vector Machine (SVM)”, ¶ 1 “SVMs function by nonlinearly projecting the training data in the input space to a feature space of higher dimension by use of a kernel function. This results in a linearly separable dataset that can be separated by a linear classifier.” [corresponds to claimed “kernel methods are adopted to simplify the max margin problem calculations”])

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Singh, Wijnhoven, and Maldonado and further in view of Li et al., “A Loss Function Analysis for Classification Methods in Text Categorization,” Proceedings of the Li”.
Regarding claim 2, the combination of references as applied to claim 1 above teaches [t]he computer-implemented method of claim 1.  Further, Singh discloses generate an output yn: - 25 of 33 -Attorney Docket No. 054874-429F01US and yn represents a hypothetical prediction of x., (Singh, pg. 195 equation (1), [The equation term (<w * xi> +b) corresponding to the yn term in claimed Formula 1.1 represents the predicted result of the SVM which is added to a bias term b and then multiplied by the class label yi to find values defining the separating hyperplane.])
such that when a first condition is met, xn is categorized as fraudulent. (Singh, § 3.1 “SVM Classification” “In linearly separable cases a separating hyperplane satisfies (1) Where the hyperplane is denoted by a vector of weights w and a bias term b.” [When equation (1) is satisfied, the weights and biases define a hyperplane such that data points on one side of the plane are deemed fraudulent while points on the other side of the hyperplane are deemed nojn-fraudulent.])

The above combination does not explicitly disclose 

    PNG
    media_image4.png
    50
    379
    media_image4.png
    Greyscale
in λ denotes a coefficient of regularization term for w, and xn denotes a feature or attribute associated with an event inputted to the computing model,

Li teaches
 
    PNG
    media_image4.png
    50
    379
    media_image4.png
    Greyscale
in λ denotes a coefficient of regularization term for w, (Li, pg. 473, last paragraph and formula (1), “The optimization in SVM is to find ß that minimizes the sum of the two terms in formula 1. […] The value of λ controls the trade-off between the two terms, that is, it is the weight (algorithmically determined in the training phase of SVM) of the second term relative to the first term.” [The second term of Li’s formula (1) is λ||ß||2, with ß representing parameters corresponding to the claimed term w. The λ term in Li’s formula 1 acts as the claimed “regularization term.”]
and xn denotes a feature or attribute associated with an event inputted to the computing model, (Li, § 2, first bullet point, “The training data consists of N pairs of (x1,y,), (x2,y2),…,(xN,yN).  Vector xi […] represents the values of the p input variables in the ith training example.” [corresponds to claimed “feature or attribute associated with an event inputted to the computing model”]

	Li is analogous art as it is in the field of using Support Vector Machines for classification.  
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the Support Vector Machine of Singh with the loss function of Li, the benefit being that describing the loss in a Support Vector Machine allows for the optimization of the Support Vector Machine by minimizing the loss, as recited by Li on page 473, last paragraph “The first term in the right hand side of formula 1 is the cumulative training-set loss and the second term is the complexity 

	Claim 12 recites similar limitations as claim 2 and is rejected under the same rationale as applied to claim 2 above.

Claims 4-6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Singh, Wijnhoven, and Maldonado and further in view of He et al. “A novel ensemble method for credit scoring: Adaption of different imbalance ratios,” Expert Systems With Applications 98 (11 January 2018) 105-117. Hereinafter “He”.


Regarding claim 4, the combination of references as applied to claim 1 above teaches [t]he computer-implemented method of claim 1.
The above combination does not explicitly teach wherein a loss function according to Formula 1.3 is adopted to optimize the computing model based on determining a cross entropy loss function for calculating a loss value for the computing model,
 
    PNG
    media_image5.png
    18
    432
    media_image5.png
    Greyscale

hw(x) denoting a hypothetical prediction of x, and tn denoting a label of sample xn.  
wherein a loss function according to Formula 1.3 is adopted to optimize the computing model based on determining a cross entropy loss function for calculating a loss value for the computing model,
 
    PNG
    media_image5.png
    18
    432
    media_image5.png
    Greyscale

hw(x) denoting a hypothetical prediction of x, and tn denoting a label of sample xn.  (He, pg. 112, Col. 1 “Logistic Loss”, “Logistic Loss also known as log loss or cross-entropy loss. It is used to measure the robustness of the model, which can be depicted in Eq. (13), where, N represents the number of samples, yi [is an element of] {0,1}, yi and pi denote the true value [corresponds to claimed “label”] and the probability prediction, respectively (Bishop, 2006).”

    PNG
    media_image6.png
    97
    750
    media_image6.png
    Greyscale

[In equation (13) of He, pi corresponds to the claimed (hw(x)), and yi corresponds to the claimed tn.])
	He is analogous art, as it is in the field of using Support Vector Machines for classification.
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to measure the logistic loss of Singh’s Support Vector Machine using the logistic loss equation of He, the benefit being that it allows measurement of the robustness of the model, as cited by He at pg. 112, Col. 1 “Logistic 
Claim 14 recites similar limitations as claim 4 and is rejected under the same rationale as applied to claim 4 above.

Regarding claim 5, the combination of references as applied to claim 1 above teaches [t]he computer-implemented method of claim 1. Further, Maldonado teaches wherein a cost matrix 
-and-
where α and ß values are penalties applied when the computing model classifies an event in the wrong class, (Maldonado, § 3.2 “Cost-sensitive learning”, “Cost sensitive techniques provide a viable alternative to sampling methods for imbalanced learning domains [11]. The objective of cost-sensitive learning is to develop a classification function that minimizes the overall cost on the training data set [corresponds to claimed “optimize the computing model”]. This approach is based on the concept of the cost matrix, which is a numerical representation of the penalty when classifying instances from one class to another.
For example, we define C- as the cost of misclassifying [corresponds to claimed “wrongfully categorized”] a majority class instance as a minority class instance and let C+ represent the cost of the contrary case. Typically, there is no cost for correct classification and the cost of misclassification in the target class is higher than the contrary case, i.e., C+ > C-. […] Other approaches consider cost-sensitive adjustments 

	The above combination does not teach according to Formula 1.4 is adopted to further optimize the computing model,
He teaches according to Formula 1.4 is adopted to further optimize the computing model,  
    PNG
    media_image7.png
    18
    452
    media_image7.png
    Greyscale
  
(He, pg. 112, Col. 1 “Logistic Loss”, “Logistic Loss also known as log loss or cross-entropy loss. It is used to measure the robustness of the model, which can be depicted in Eq. (13), where, N represents the number of samples, yi [is an element of] {0,1}, yi and pi denote the true value [corresponds to claimed “label”] and the probability prediction, respectively (Bishop, 2006).”

    PNG
    media_image6.png
    97
    750
    media_image6.png
    Greyscale

[In equation (13) of He, pi corresponds to the claimed (hw(x)), and yi corresponds to the claimed tn.];
	[The cited Formula 1.4 is the same as Formula 1.3 cited in claim 4 above, with the addition of terms α and ß to respectively adjust the loss when the model incorrectly classifies a minority class instance (fraudulent activity) as a majority class (non-fraudulent), and vice-versa.  The C+ and C- terms of Madonado provide the same function of adjustable costs (corresponds to claimed “cost matrix”), with C+ 
He is analogous art, as it is in the field of using Support Vector Machines for classification.
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to measure the logistic loss of Singh’s Support Vector Machine using the logistic loss equation of He, the benefit being that it allows measurement of the robustness of the model, as cited by He at pg. 112, Col. 1 “Logistic Loss also known as log loss or cross-entropy loss. It is used to measure the robustness of the model, which can be depicted in Eq. (13).”
Claim 15 recites similar limitations as claim 5 and is rejected under the same rationale as applied to claim 5 above.

Regarding claim 6, the combination of references as applied to claim 5 above teaches [t]he computer-implemented method of claim 5.  Further, Maldonado teaches wherein further optimization comprises restricting the computing model to meet condition α > ß, in the training phase, to configure the computing model to give additional weight to data that indicates a fraudulent activity.  (Maldonado, § 3.2 “Cost-sensitive learning”, “Cost sensitive techniques provide a viable alternative to sampling methods for imbalanced learning domains [11]. The objective of cost-sensitive learning is to develop a classification function that minimizes the overall cost on the  and the cost of misclassification in the target class is higher than the contrary case, i.e., C+ > C-.” (emphasis added) 
[The cost of misclassification of the minority [corresponds to claimed “fraudulent”] class (C+, corresponding to claimed α) is higher than the cost of misclassifying a minority case (C-, corresponding to claimed ß), “to give additional weight to data that indicates a fraudulent activity” as claimed]


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R GARDNER whose telephone number is (469)295-9128. The examiner can normally be reached 8:00am - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT R GARDNER/Examiner, Art Unit 2126      
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126